Citation Nr: 9917142	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
arm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1967 to November 1970.  Since then he has had 
additional service in the National Guard.  Some of his guard 
duty has been active duty for training (ACDUTRA), to include 
training in May 1979.

In January 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claims for service connection for peripheral 
neuropathy and for residuals of a right arm fracture.  The 
veteran timely appealed the claim for service connection for 
residuals of a right arm fracture to the Board.  He did not 
appeal the claim for service connection for peripheral 
neuropathy, so this issue is not before the Board.  See 
38 C.F.R. § 20.200 (1998).


REMAND

The veteran alleges that he fractured his right arm while on 
active duty for training in May 1979.  However, the RO denied 
the veteran's claim as not well grounded because the veteran 
had not submitted proof of his ACDUTRA during the time period 
he claims injury.  Only after the RO denied the veteran's 
claim did the veteran provide that necessary documentation. 
The veteran submitted evidence of his ACDUTRA in May 1979 to 
the RO along with his Notice of Disagreement (NOD).  The fact 
that this evidence was received by the RO is reflected in the 
Statement of the Case (SOC) generated by the RO in February, 
1998.  However, there is no indication whatsoever that the RO 
actually considered this evidence in adjudicating the 
veteran's claim prior to certifying the veteran's appeal to 
the Board.  RO consideration of evidence in the first 
instance is the veteran's right.  Absent a waiver of that 
right, the Board cannot consider the above-referenced 
evidence (and, hence, the claim) at this time.  Accordingly, 
a remand is necessary to ensure that all due process 
requirements are met and that there is no prejudice to the 
veteran. 

The case is hereby REMANDED to the regional office (RO) for 
the following action:

1. The RO should review the ACDUTRA 
service information supplied by the 
veteran along with his NOD. 

2. After undertaking and completing any 
additional development warranted by 
the record, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a right 
arm fracture in light of the 
additional evidence.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that were noted in this REMAND.

3. If the benefits sought by the veteran 
are not granted to his satisfaction, 
he and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto, before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


